AtMnson, J.

1. There was no error in refusing to admit parol evidence of the contents of writings, where the same were not accounted for, and no foundation for introducing the secondary evidence was laid.
2. In view of 'the pleadings and evidence in this case, no right of recovery was established, and therefore the court properly granted a nonsuit. Judgment affirmed.
Todd, reintroduced, was asked to describe the scrip he delivered to Wooten. To this defendant objected, on the ground that the scrip was in writing, which was the highest evidence, and there was no notice to produce and no accounting for its loss. Todd testified that he did not know where the scrip was; knew Wooten had it, but did not know what he did with it. Defendants’ objection was sustained; and on their motion a nonsuit was granted.
Smith & Jones, for plaintiffs.
James A. Thomas, for defendants.